PER CURIAM.
Appellant Bank of New York Mellon Trust Company, N.A. appeals entry of an Amended Final Judgment after bench trial in favor of Appellee Joanna Jayne Parker on its claim of foreclosure of a home equity line of credit and on Appellee’s counterclaims of slander of -credit, fraud, accounting and breach of contract.
*961We affirm judgment in favor of Appellee on the Complaint, but reverse the judgment on Appellee’s Counterclaims. Appel-lee presented no competent substantial evidence in support of her Counterclaims and the ruling in her favor on the claims was thus in error.
Affirmed in part and reversed m part.